Citation Nr: 1550793	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left foot hallux valgus, with scar. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1989, as well as additional periods of active duty to training (ADT) and inactive duty for training (IDT) with the Army National Guard and Army Reserves. 

This matter comes before the Board of Veteran's Appeals (Board) from a May 2010 rating decision by the Department of Veteran's Affairs Regional Office located in Seattle, Washington (RO). 

In January 2015, the Veteran testified before the undersigned Veterans Law Judge during a Videoconference Board hearing.  A copy of the hearing transcript has been associated with the claims folder.  

In April 2015, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

The Board notes that following the most recent Supplemental Statement of the Case (SSOC) in July 2015, the Veteran and his representative submitted a waiver of initial AOJ consideration of any new evidence. See 38 C.F.R. § 20.1304 (2015).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue. In this regard, even though the RO denied entitlement to TDIU in November 2015, and the Veteran has not yet perfected an appeal, he has indicated that his service-connected left foot disability contributes to his inability to work. Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains VA treatment records dated from February 2011 to November 2014. Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left foot hallux valgus, with scar, is manifested by symptomology most consistent with no more than moderate disability, such as pain on walking and standing and tenderness, with associated functional impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for the Veteran's left foot hallux valgus with scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As was alluded to in the Introduction, the Board remanded the Veteran's claim in April 2015 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim to obtain a VA examination to assess the current nature and severity of the Veteran's service-connected left foot disability.  The Board requested that the examiner determine the symptomatology associated with the Veteran's left foot disability as opposed to his other service-connected disabilities that impact his foot. The Board also requested that the RO obtain any ongoing outstanding treatment records.

In June 2015, the the AOJ provided the Veteran with a new VA examination for his left foot.  The examiner identified all symptomatology associated with the Veteran's service-connected left foot disability. The examination therefore complied with the Board's instructions. After obtaining any identified outstanding treatment records, the AOJ then readjudicated the Veteran's claim in a July 2015 supplemental statement of the case (SSOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in December 2009.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  


      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The VA also attempted to obtain the records pertaining to the Veteran's claim for Social Security Administration (SSA) disability benefits. However, in August 2015, SSA responded that it did not have any medical records regarding the Veteran.

Additionally, during the appeal period, the Veteran was afforded VA examinations in April 2010, September 2014, and June 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Joints that are actually painful, unstable, or maligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's service-connected left foot hallux valgus with scar, is currently provided a ten percent rating under Diagnostic Code 5284.  Under this diagnostic code, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "moderate" "moderately severe," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

III.  Analysis 

The Veteran contends that his service-connected left foot hallux valgus, with scar, warrants an initial evaluation in excess of 10 percent.

In January 2008, Dr. D.G. indicated that the Veteran had a chronic foot condition despite surgical intervention. He indicated that it was unlikely the Veteran's foot condition would improve in the future. Dr. D.G. found that the Veteran would not be able to participate in any heavy activities that required extended standing or walking on a permanent basis.

On VA examination in April 2010, the examiner noted that in 2007, the Veteran had a bunionectomy, internal fixation of the left great toe at the first metatarsal joint. The Veteran reported that the left great toe continues to ache on a chronic basis. He indicated that he continues to have pain at the first metatarsal joint, particularly in the dorsal aspect of the joint. He reported difficulty on stairs, uneven ground, and walking on grades, as these activities aggravated the left great toe. The Veteran noted that if he is carrying, lifting, pushing, or pulling, on grades or uneven grounds, this severely aggravated the left great toe. He denied any ambulatory limitation when on flat ground, without carrying any significant weight. He denied the use of devices or braces for ambulation. The Veteran reported a mild ache at rest, and noted that driving aggravated the left great toe. He noted that after two hours in the car, he has severe pain in the toe. He denied a history of any gout. He reported continued use of ibuprofen with temporary partial relief of pain. The Veteran was currently unemployed, but he was still in the Guard. He noted that he had a commercial drivers license and has been a truck driver. He reported that he performs his own activities of daily living.

On examination, both feet had 2+ dorsalis pedis pulse, 1+ posterior tibial pulses, and no dependent edema. The feet were warm, pink, and dry. There was no pes planus, pes cavus, rashes, tinea,calluses or open areas. Sensation to vibration was just slightly reduced on the left. The Veteran reported decreased sensation in the lateral aspect of the left great toe. Both toes had a 6.5 cm by 4 mm wide scar along the lateral aspect of the great toes, over the first metatarsal joints. The scars were unremarkable for the veteran; there were no keloids, adhesions, underlying tissue defects, or muscle loss. The scar tissue itself was stable and did not cause the Veteran any significant pain. Plantar flexion was to 30 degrees and dorsiflexion was to 43 degrees. Strength against resistance was 5/5 in all toes on the left foot. There was full range of motion of toes two through five on the left foot. There was a 22 degree hallux valgus deviation of the left great toe. There was no pain with range of motion. With three repetitions, there was no pain, further loss of motion, or fatigue. 

X-ray imaging showed bilateral post-surgical changes of the first digit and bilateral calcaneal spurs with mild degenerative changes. The diagnosis was hallux valgus in the great toes bilaterally with associated first metatarsal joint pain in the great toes, status post bilateral bunion repairs. The examiner noted that the hallux valgus was moderate on the left, with mild degenerative joint disease of the toes as residuals. The examiner noted that on the left great toe, the Veteran had residual pain and limitations in ambulating on grades, steps, stairs, and uneven ground, as this caused the toe to flex and resulted in aggravation and pain in the joint. The examiner noted that the Veteran would likely be impaired in any position requiring walking on steps, stairs, uneven ground with any position requiring pushing, pulling, or lifting. The examiner further noted that the Veteran would likely be impaired in a position requiring any lifting, pushing, or pulling on flat ground, 25 pounds or less through the day. The examiner found that the Veteran was less likely to be impaired in any sedentary or light duty work. As to whether the Veteran could be a truck driver (his past profession) with his left great toe condition, the examiner indicated that it would depend on whether he was required to load and unload the vehicle. The examiner reiterated that any position requiring lifting, pushing, or pulling any amount of weight for more than a few hours with steps and stairs involved was likely to aggravate the toes significantly. However, the examiner found that if the Veteran just had to drive a truck, the left great toe was less than likely to preclude him from that position.

In the Veteran's notice of disagreement dated in June 2010, the Veteran reported instability and increased pain related to his bilateral toe condition. He also noted that he had "hardware" screws in each toe that he believes is contributing to his problems with walking and climbing stairs. The Veteran noted that these issues cost him his civilian job (truck driving), as well as his military career.

In a statement dated in September 2010, the Veteran reported that his feet were becoming a problem with his current job because of the pain and limited range of motion after working all day.

In a VA treatment record dated in February 2011, the Veteran complained of pain in the left big toe, first middle phalangeal joint area. He noted that he had a bunionectomy performed in 2007. He reported that he seemed to do well from the surgery; however, he continued to have pain in the same area of the left big toe. He pointed to the sulcus base around the medial aspect, where it seemed to be the worst. He also reported a little bit of tenderness on the top of the toenail. It was recommended to possibly remove the screw, which may help the Veteran's condition. Examination revealed well-healed dorsal linear scars of the first middle phalangeal joint. There was pain on palpation at the medial and plantar aspect of the proximal phalanx of the left hallux at the mid-shaft area. There was no effusion, discoloration, or palpable masses. Temperature, texture, and turgor were normal. Sensation was intact. Pedal pulses were +2/4 bilaterally and muscle strength was +5. X-ray imaging showed a screw in the head of the first metatarsal bilaterally directed from a distal dorsal to plantar proximal aspect. The assessment was history of prior bunionectomies bilaterally, and pain at the mid-shaft of the proximal phalanx, left hallux. In April 2011, the Veteran received a cortisone injection on the left hallux. In November 2011, the Veteran had left foot surgery due to his complaints of a painful great toe with irritating screw. The physician excised the neuroma, removed a screw, and performed a Z-plasty lengthening of the long toe extensor. 

In January 2012, the Veteran reported permanent nerve damage from the November 2011 surgery on his left foot.

In a February 2012 VA orthopedic surgery consultation, the Veteran complained of bilateral foot pain. He noted previous surgeries. The Veteran was in no acute distress and without trace swelling. The excision on the left foot was well-healed and tender on the lateral first MTP. There was no mid-foot pain. April 2010 x-ray imaging showed mild hallux valgus and mild degenerative changes of the first MTP. The assessment was chronic bilateral foot pain with no improvement with surgery. In March 2012, the Veteran reported some pain on the great left toe. On examination, the left foot range of motion was within normal limits with no crepitation. There was pain on palpation at the medial and plantar aspect of the proximal phalanx of the left hallux at the mid-shaft area. There was no effusion, discoloration, or palpable masses. Temperature, texture, and turgor were normal. Sensation was intact. Pedal pulses were +2/4 and muscle strength was +5. The Veteran had collapsing of the mid-arch on ambulation with tibia varum. The assessments were history of prior bunionectomies bilaterally, status post removal of screw on the left first MPJ.

In a June 2012 rating decision, the RO granted a temporary total evaluation for the left foot disability, due to surgery requiring convalescence for the period from November 17, 2011, to December 30, 2012.

X-ray imaging dated in June 2012 revealed mild hallux valgus. Alignment was otherwise unremarkable, with mild degenerative changes in the first metatarsal joint. There was no evidence of acute displaced fracture or dislocation. A small plantar calcaneal spur was present. An enthesophyte was noted at the insertion of the distal Achilles tendon. The impression was multifocal degenerative changes of the left foot.

In a December 2012 VA treatment record, the Veteran noted numbness in the medial great toe since surgery on the toes years ago. 

In a VA treatment record dated in April 2013, the Veteran complained of a painful left foot. He indicated that his second neuroma injection did not work. The assessment was neuritis of the left bunion area and neuroma on the left third interspace. An April 2013 magnetic resonance imaging (MRI) revealed mild degenerative changes of the first metatarsophalangeal joint and a small plantar calcaneal spur. The assessment was neuritis of the left bunion area; neuroma of the left third interspace; and neuropathy. The physician noted that the pain related to the bunion area was probably from scar tissue and nerve repair. The Veteran's joint range of motion was adequate. A neurosurgery consultation was entered. 

In a May 2013 VA treatment record, the Veteran complained of left foot pain that had worsened over the past several months. He noted a history of bunion surgery (2006) and revisional surgery (2011). He recently had a normal EMG. He reported that he was wearing orthotics and receiving physical therapy. He noted that he continued to have left foot pain near the web space of the third and fourth. He reported two injections, which may have temporarily helped, but did not resolve the pain. He noted that his pain increased with work boots, and decreased when he was barefooted. He noted increased pain on the ramp of his truck. The physician noted a diagnosis of Morton's neuroma on the left. On examination, there was an old surgical scar on the left first MTP. There was mild redness on the left first MTP, tenderness on the third and fourth web spaces, point TTP and increased pain with medial/lateral compression. Range of motion was normal. Muscle strength was 5/5. Neurologically, sensation was intact to light touch. Excision of the left foot neuroma was scheduled. 

In a VA treatment record dated in September 2013, the Veteran reported increased pain in his left foot.

In a July 2014 submission, the Veteran again indicated that his November 2011 left foot surgery caused nerve damage due to the removal of nerve tissue. He indicated that he had no feeling in the big toe, and flexion of the big toe was limited, with a decrease in range of motion.

In a VA primary care initial evaluation dated in November 2013, the physician indicated that the Veteran needed a consultation with podiatry. The Veteran reported that he was waiting for surgery on a neuroma on his left foot. He noted previous surgeries on both feet, with a nerve cut on the left to stop the pain. He noted that he worked as a trucker. In a December 2013 podiatry consultation, the Veteran complained of a painful left foot. He indicated the injections did not work. He noted that he was scheduled for surgery, but had not heard when it would be. On examination, there was pain at the plantar medial and dorsal lateral first metatarsal phalangeal joint. The range of motion of the first metatarsal phalangeal joint was within normal limits. There was pain at the third interspace of the left foot and the mid third and fourth metatarsals. The physician also noted muscle weakness with plantar flexion of the left foot; he indicated that the Veteran experienced severe pain in the back and feet as the Veteran was trying to reach his foot to show him where it was hurting. 

In a July 2014 VA treatment record, it was noted that the Veteran had a complicated history of chronic leg and foot pain that was circuitous. It was noted that he was diagnosed with a left foot neuroma, and had a left bunion surgery in the past. It was noted that the Veteran was referred to outsourced podiatry at Rebound Orthopedics for excision of the left foot neuroma; however, the treating physician felt that excision of the neuroma would not relieve the foot pain, as the pain was more likely caused by the Veteran's left lumbar radiculopathy. The physician therefore declined to perform the neuroma excision. In a subsequent July 2014 VA treatment record, the Veteran reported continued left foot pain. He indicated the pain was at the site of a left bunion and also at the distal midfoot. He was referred for re-evaluation at podiatry. 

In an August 2014 rating decision, the RO granted entitlement to service connection for radiculopathy of the sciatic nerve, left lower extremity, and assigned a 40 percent evaluation. The RO also granted entitlement to service connection for radiculopathy of the femoral nerve, left lower extremity, and assigned a 30 percent evaluation.

In September 2014, the Veteran complained of left foot pain. He was referred for re-evaluation at podiatry. In a September 2014 VA podiatry consultation, the Veteran complained of pain on the top of the outside of the left foot and a painful great toe joint of the left foot. He noted that he had bunion surgery and reconstructive surgery on the left first MPJ with tendon reconstruction and removal of previous internal fixation. The physician noted that "[a]pparently at that same, a 'nerve was cut' to relieve pain." The Veteran reported that he had old orthoses, but had trouble wearing them due to fit in boots. He indicated that he had been told in the past that the left top of foot pain was a neuroma; however, he had recently seen an orthopedist and was told this was likely not a neuroma, but related to his L4-5 back problems. On examination, dorsalis pedis and posterior tibial pulses were present and palpable bilaterally. There were no gross motor deficits. There was a mildly hypertrophic linear scar over the dorsum of the left first MPJ. There was a well-healed scar over the dorsum of the right first MPJ. Mild edema and erythema was noted around the great toe joint of the left foot. The great toe had a dorsal-medial prominence, slight hallux abductus, erythema, and tenderness to palpation. Range of motion of the first MTPJ was limited with simulated weightbearing bilaterally. There was pain with range of motion of the first MTPJ. There was a forefoot varus with fairly rigid medial column bilaterally. The foot was moderately pronated in stance. The assessment was extensor tendonitis on the left; bilateral hallux limitus; and pain in limb. The physician noted that the Veteran's left foot pain was not a neuroma, but was more likely related to his extensor tendonitis secondary to splinting or impingement of the nerve at L4-5. He was referred to prosthetics for accomodative work boots and custom functional orthoses to prevent hyperpronation and increase available motion of the first MTPJ.

On VA examination in September 2014, the examiner noted a diagnosis of hallux valgus. The Veteran reported that his feet were "getting worse"; however, he discussed the problem as a neuroma condition. There was no change in the hallux valgus condition. The Veteran noted pain, flare-ups, and functional loss; he indicated that it was difficult to bear weight and walk due to increased pain. The examiner found mild or moderate symptoms related to the hallux valgus condition. The examiner noted surgery for hallux valgus; the Veteran had resection of the metatarsal head in 2007 and a tendon slide in 2011. There was pain on physical examination. Functional loss included pain on movement and weight-bearing. The examiner noted that during flare-ups, there was pain, weakness, fatigability or incoordination that significantly limited functional ability. He described the functional loss as difficulty ambulating; the Veteran could not walk as far during a flare. The examiner noted a linear scar on the left dorsum great toe measuring 4 cm x .5 cm. The scar was not unstable or painful. The Veteran did not use assistive devices for his foot condition. 

X-ray imaging in January 2012 revealed mild hallux valgus and mild degenerative changes of the first metatarsophalangeal joint. The examiner found that the Veteran's foot disabilities did not impact his ability to perform occupational tasks. The examiner explained that the Veteran's hallux valgus was mild in severity, and stable. The examiner was unable to address whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over time, without resorting to mere speculation, as the Veteran was not experiencing a flare-up at the time of the examination.

In the Veteran's Videoconference hearing dated in January 2015, he testified that his left foot condition warranted a higher evaluation. He described feeling loss in his big toe, throbbing pain, a limp on the left side, and instability requiring the use of a cane. He indicated that he was unable to do many of the activities he used to perform. He testified that he was working as a truck driver for Starbucks for the past four years, and he did cable work prior to that job. He reported that he tried to stay off his feet. He noted treatment with ibuprofen. The Veteran reported that he recently got orthotics. He noted that he would come home with swollen feet after work. He described a nerve issue due to his left foot surgery and a lack of full mobility of his left great toe. He also described numbness in the left toe that began right after the surgery. He also described scar pain.

In a VA treatment record dated in January 2015, the Veteran complained of low back pain and intermittent left leg radiating pain. The physician noted that the Veteran had also been evaluated for left foot pain at the podiatry clinic, without improvement of pain even though a different work boot and orthotics were tried. The examiner noted that the Veteran was on work release at the present time for a work-related shoulder injury. The assessment was chronic low back pain and left lumbar radiculopathy. The physician noted that the left foot pain may be related to the left lumbar radiculopathy, as there was no improvement at the podiatry clinic. The examiner also noted a recent right shoulder work-related injury.

In a VA examination dated in June 2015, the examiner noted diagnoses of metatarsalgia and status post bunionectomy, excision of neuroma, removal of screw, and Z-plasty lengthening of the long toe extensor. The examiner noted that the issue on examination was whether the Veteran's left foot pain was related to the sciatic symptoms that he was already service-connected for or from paralysis of the anterior cural nerve. The examiner noted that the Veteran had surgical screw removal and neuroma removal in 2011, and now reports numbness laterally on the great toe over the incision and pain in all of the toes that he describes as an ache. The examiner noted that the Veteran also had back pain and sciatic symptoms that were made worse by walking and sitting. The examiner noted that the Veteran denied loss of activities of daily living, but had pain with all lifting and carrying in his back and left leg. However, the Veteran indicated that his pain did not radiate into the toe or feet, and he believes his pain in the foot is separate from his radiating back pain. The examiner noted that the Veteran took Oxycodone daily for whole body pain.

The Veteran reported that the left foot hurt to walk and stand. The Veteran reported flare-ups; he noted decreased standing and walking due to left foot pain. The Veteran reported functional loss; he indicated that he could not walk more than a block. He reported pain on the use of the feet that was accentuated on use. He also reported pain on manipulation of the feet, which was accentuated on manipulation. There was no indication of swelling on use or characteristic callouses. The Veteran indicated use of orthotics with no relief on the left side. He did not have extreme tenderness of the plantar surfaces of the feet; decreased longitudinal arch height of the feet on weight-bearing; objective evidence of marked deformity of the feet (pronation/abduction); or marked pronation of the feet. The weight-bearing line did not fall over or medial to the great toe. There were no lower extremity deformities other than pes planus, causing alteration of the weight-bearing line. The Veteran did not have "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation. There was metatarsalgia on the left; the Veteran had tenderness on the left metatarsals. The examiner noted that the Veteran had a neuroma removed, and there was no evidence of a current neuroma on examination. There was no hammer toe or hallux rigidus. There were mild or moderate symptoms of hallux valgus. 

The examiner noted that the Veteran had a left bunionectomy in 2007 and excision of a neuroma, screw removal, and Z-plasty lengthening of the long toe extensor in 2011. The examiner found no evidence of femoral nerve or sciatic nerve causing any foot symptoms, as all symptoms were explained by foot surgeries. The examiner indicated that all of the foot symptoms were due to foot surgeries and were related to the original problem of hallux valgus. The examiner noted that the Veteran was now stable with metatarsalgia. There was pain on physical examination on movement and weight-bearing. The Veteran reported pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time; he described limited standing and walking due to pain. The examiner noted three scars on the anterior dorsal great toe of the left foot; he indicated that they were all stable without breakdown, pain, or tenderness. The Veteran indicated he did not use any assistive devices for ambulation. The examiner noted that the Veteran was a truck driver, but was not working due to his shoulder. The examiner opined that the Veteran's foot disability did not limit his driving.

The examiner found that the left foot had no objective findings related to the anterior crural nerve, femoral nerve, or sciatic symptoms. The examiner found that the left foot was not at least as likely as not related to radiculopathy and the sciatic nerve, and was wholly separate from them. The examiner noted that the left foot symptomatology was related to the Veteran's surgical treatments. He indicated it was stable, but had metatarsalgia, which was at least as likely as not secondary to the surgical treatments of the left foot. The examiner indicated that the severity of the left foot disability was moderate.

As an initial matter, the Board acknowledges that the Veteran contends that his service-connected left foot disability warrants a higher initial evaluation. The Board has carefully reviewed his lay statements regarding his symptoms and functional impairments.  However, in determining the actual degree of disability, medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment. Importantly, both the Veteran's testimony and the medical evidence indicates that the Veteran's primary symptom is pain and his functional limitations related to walking and weight-bearing are due mostly, if not exclusively, to his left foot pain.

The April 2010, September 2014, and June 2015 VA examinations all support finding that the Veteran has pain on use, tenderness, and some functional limitations with walking and standing due to his service-connected left foot disability.  The RO initially assigned a 10 percent rating under DC 5284 for hallux valgus of the left foot based on "moderate" symptoms.  A thorough review of the medical evidence supports finding that the Veteran's symptoms have been no more than moderate in degree throughout the appeal period.  As noted above, the terms "moderate" or "moderately severe" are not defined by the regulations, but the Board must reach a decision that is "equitable and just."  38 C.F.R. § 4.6.  Although the left foot symptoms due to the Veteran's hallux valgus, status post bunionectomy, excision of neuroma, removal of screw and Z-plasty lengthening of the long toe extensor and metatarsalgia are certainly present, the Board concludes they are no more than moderate in severity.  The Veteran's symptoms allow significant, though limited use of the foot, and primarily include pain on movement and weight-bearing.  For example, the VA examiners have noted, generally, full range of motion of the joints in the feet with occasional limitation of motion in the left great toe.  Moreover, all of the VA examiners found that the severity of the Veteran's service-connected left foot disability was mild to moderate. In this regard, the April 2010 VA examiner diagnosed moderate hallux valgus of the left foot, status post bunion repairs, with mild degenerative joint disease of the toes. X-ray imaging in January 2012 revealed mild hallux valgus and mild degenerative changes of the first metatarsophalangeal joint. In the September 2014 VA examination, the examiner found mild or moderate symptoms related to the left foot disability. The examiner further indicated that the Veteran's left foot disability was mild and stable. The June 2015 examiner found mild or moderate symptoms of hallux valgus.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's lay reports of symptomatology, such as decreased mobility and difficulty with weight-bearing and pain, to be credible.  However, neither the lay nor medical evidence reflects symptoms required to warrant the next higher evaluation for the period considered.  

The Board has also reviewed other sections of the Rating Schedule to determine whether a higher rating could be assigned under another diagnostic code.  The Board acknowledges that the Veteran was diagnosed with metatarsalgia in his June 2015 examination.  However, under Diagnostic Code 5279 pertaining to anterior metatarsalgia, the highest possible evaluation is 10 percent.  Therefore, assigning a rating under this diagnostic code would not afford the Veteran a higher rating.  The Veteran has also been diagnosed with hallux valgus. However, under Diagnostic Code 5280 pertaining to hallux valgus, the highest possible evaluation is 10 percent.  Therefore, assigning a rating under this diagnostic code would not afford the Veteran a higher rating.  Moreover, the Board finds that the symptoms attributable to metatarsalgia and hallux valgus overlap with the symptoms rated under Diagnostic Code 5284 for other injuries of the foot.  38 C.F.R. § 4.14.  The Board notes that a separate rating under DC 5003 (via DC 5010) is also not warranted, because the Board has fully considered the symptoms and associated functional limitations due to the diagnosed mild degenerative joint disease of the toes in assigning a 10 percent rating under DC 5284.  38 C.F.R. § 4.14.

Furthermore, the evidence is against assigning a rating under Diagnostic Code 5276 (pes planus), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toe), or Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones), as  none of these conditions are present. 

In addition, the Board notes that the Veteran has complained of neurological problems in his left great toe following his November 2011 surgery.  Specifically, he has claimed that his November 2011 left foot surgery resulted in permanent nerve damage, which has manifested by decreased feeling and range of motion in the left great toe.  However, aside from the Veteran's complaints of decreased sensation, numbness, and pain along the left great toe, there is no objective evidence of lower left extremity nerve involvement related to the foot that would warrant a separate compensable rating.  In this regard, other than one notation of muscle weakness with plantar flexion of the left foot in December 2013, range of motion findings have generally been within normal limits, with occasional slight limitation of motion of the left great toe, and there have been no neurological findings such as loss of reflexes or muscle atrophy.  In this regard, in March 2012, sensation was intact; pedal pulses were +2/4; and muscle strength was +5. In a May 2013 evaluation, sensation was intact to light touch and muscle strength was 5/5.  In September 2014, dorsalis pedis and posterior tibial pulses were present and palpable bilaterally, and there were no gross motor deficits.

The Board further observes that there has been conflicting evidence regarding whether the Veteran's neurological complaints are related to his foot disability, or are instead related to his already service-connected left lumbar radiculopathy.  An April 2013 VA treatment record noted neuritis of the left bunion area; neuroma of the left third interspace; and neuropathy.  The April 2013 physician further noted that the pain related to the bunion area was probably from scar tissue and nerve repair.  As a result of these findings, a neurosurgery consultation was entered.  In July 2014, a podiatrist informed the Veteran that he felt that excision of the neuroma would not relieve the foot pain, as the pain was more likely caused by the Veteran's left lumbar radiculopathy.  The physician therefore declined to perform the neuroma excision.  Additionally, in September 2014, a VA physician found that the Veteran's left foot pain was not a neuroma, but was more likely related to his extensor tendonitis secondary to splinting or impingement of the nerve at L4-5.  In January 2015, a VA physician noted that the left foot pain may be related to the left lumbar radiculopathy, as there was no improvement at the podiatry clinic.  In contrast, the June 2015 VA examiner indicated that the left foot had no objective findings related to the anterior crural nerve, femoral nerve, or sciatic symptoms.  The examiner found that the left foot symptomatology was not at least as likely as not related to radiculopathy and the sciatic nerve, and was wholly separate from them.  The examiner noted that the left foot symptomatology was related to the Veteran's surgical treatments. 

Nonetheless, even if the Veteran did have some neurologic symptoms in his left great toe as indicated in the April 2013 assessment, these symptoms appear to overlap with his musculoskeletal and metatarsalgia symptoms (e.g. pain) that he is already being compensated for in his current 10 percent evaluation for a "moderate" left foot disability.  In particular, even with consideration of the Veteran's complaints of numbness, pain, decreased mobility, and loss of sensation, the functional impairments resulting from the left foot symptomatology, such as difficulty with walking and weight-bearing, remain the same.  Therefore, the Veteran is adequately compensated for the functional impairments due to his service-connected left foot disability and any residuals of surgery, and the diagnostic codes relating to injuries to nerves of the lower extremities are not applicable.

Finally, the Board notes that the Veteran's service-connected left foot disability involves scarring related to his surgeries, which could potentially warrant a separate compensable rating.  However, the scarring does not warrant a separate rating as none of the scars on the Veteran's left foot have been shown to be unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  In this regard, although the Veteran complained of scar pain in his January 2015  Videoconference hearing testimony, there have been no objective findings of painful or unstable scars.  In particular, the April 2010 VA examiner noted that the left foot had a 6.5 cm by 4 mm wide scar along the lateral aspect of the great toe, over the first metatarsal joint.  The scar was unremarkable for the Veteran; there were no keloids, adhesions, underlying tissue defects, or muscle loss.  The scar tissue itself was stable and did not cause the Veteran any significant pain.  The September 2014 VA examiner also noted a linear scar on the left dorsum great toe measuring 4 cm x .5 cm. The scar was not unstable or painful. The June 2015 VA examiner noted three scars on the anterior dorsal great toe of the left foot; however, he indicated that they were all stable without breakdown, pain, or tenderness.

Based on the above, the Board determines that the manifestations of the Veteran's service-connected left foot disability do not meet the criteria for a rating in excess of 10 percent.  Throughout the entire appeal period, the Veteran's left foot disability was manifested by discomfort, numbness and loss of sensation over the left great toe, pain, and some functional impairment with walking and weight-bearing.  None of the VA examiners found that the severity of the Veteran's service-connected left foot disability was more than mild to moderate. The Board therefore determines that this range of manifestations constitutes no greater than a moderate disability, which is contemplated by the 10 percent rating assigned.  

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left foot disability.  The Veteran's primary symptoms include pain at his third and fourth toes, and great toe, resulting in decreased mobility and weight-bearing.  These factors are accounted for in the rating criteria.  

The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for scoliosis with degenerative joint disease and intervertebral disc syndrome; radiculopathy of the sciatic nerve, left lower extremity; radiculopathy of the femoral nerve, left lower extremity; hallux valgus, right foot with scar; right gluteus medial strain with throcanteric bursitis, limited extension and flexion; left gluteus medial strain with trochanteric bursitis, limited extension and flexion; and radiculopathy of the femoral nerve, right lower extremity.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 10 percent for the left foot hallux valgus, with scar, is denied.


REMAND

In a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, dated in June 2015, the Veteran indicated that he stopped working full-time in February 2015. He indicated that his last job was a truck driver with "QCD." The Veteran indicated that he left this job due to his disability, and had not tried to obtain employment since he became too disabled to work. He noted that his bilateral foot, sciatic nerve, femoral nerve, scoliosis, and bilateral hip disabilities prevented him from securing or following any substantially gainful occupation. 

A review of the record shows that service connection is presently in effect for the Veteran for: scoliosis with degenerative joint disease and intervertebral disc syndrome, rated as 40 percent disabling; radiculopathy of the sciatic nerve, left lower extremity, rated as 40 percent disabling; radiculopathy of the femoral nerve, left lower extremity, rated as 30 percent disabling; hallux valgus, right foot with scar, rated as 10 percent disabling; hallux valgus, left foot with scar, rated as 10 percent disabling; right gluteus medial strain with throcanteric bursitis, limited extension, rated as 10 percent disabling;  right gluteus medial strain with throcanteric bursitis, limited flexion, rated as noncompensable; left gluteus medial strain with trochanteric bursitis, limited extension, rated as 10 percent disabling; left gluteus medial strain with trochanteric bursitis, limited flexion, rated as noncompensable; and radiculopathy of the femoral nerve, right lower extremity, rated as 10 percent disabling.  Because the Veteran has multiple service-connected disabilities combining to a 70 percent or greater level of impairment with at least one disability rated at 40 percent, the Veteran meets the schedular requirements for TDIU.  38 C.F.R. § 4.16(a).  

However, the Veteran's current employment status is unclear from the record.  While he reported that he stopped working in February 2015, in a submission dated in August 2015, from B.H., the Veteran's employer at Quality Custom Distribution indicated that the Veteran had been a driver for the company for his entire tenure as the Senior Manager in charge.  B.H. indicated that since the Veteran's car accident and two on-the-job injuries, the Veteran "has shown an inability to complete daily duties for a period of six or more hours a day."  The statement from B.H. suggests that the Veteran may still be currently employed with Quality Custom Distribution.  Therefore, as it is not clear from the evidence of record whether the Veteran is currently gainfully employed in a full-time occupation, the RO should send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to Quality Custom Distribution to determine the Veteran's current employment status.

While on remand, any other development deemed necessary to adjudicate the claim for entitlement to TDIU should be completed.




Accordingly, the case is REMANDED for the following action:

1. Send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to the former employer listed on the Veteran's submitted VA Form 21-8940 dated in June 2015 (Quality Custom Distribution).

2. After completing the above development, and any other action deemed necessary, adjudicate the claim for entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  This matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


